Cite as 2015 Ark. 125

                 SUPREME COURT OF ARKANSAS
                                          No.   CR-14-760

SUSAN HOUGHTON                                        Opinion Delivered   March 19, 2015
                                 APPELLANT
V.                                                    APPEAL FROM THE JOHNSON
                                                      COUNTY CIRCUIT COURT
STATE OF ARKANSAS                                     [NO. CR-11-141]
                                    APPELLEE
                                                      HONORABLE WILLIAM M.
                                                      PEARSON, JUDGE

                                                      REBRIEFING ORDERED.


                                           PER CURIAM


       Appellant Susan Houghton appeals from a Johnson County Circuit Court order

denying, without a hearing, her Rule 37 petition. For reversal, Houghton contends that the

circuit court erred in denying her a hearing based on her contention that, during her trial, the

prosecutor violated her rights under the Fifth Amendment to the United States Constitution

by referencing Houghton’s decision not to testify. We are precluded from reaching the merits

of Houghton’s argument, however, due to a deficient abstract.

       Arkansas Supreme Court Rule 4-2(a)(5) provides, in relevant part:

       (5) Abstract. The appellant shall create an abstract of the material parts of all the transcripts
       (stenographically reported material) in the record. Information in a transcript is material if the
       information is essential for the appellate court to confirm its jurisdiction, to understand the
       case, and to decide the issues on appeal.
               (A) Contents. All material information recorded in a transcript (stenographically reported
               material) must be abstracted. Depending on the issues on appeal, material
               information may be found in, for example, counsel’s statements and arguments,
               voir dire, testimony, objections, admissions of evidence, proffers, colloquies
               between the court and counsel, jury instructions (if transcribed), and rulings.
               All material parts of all hearing transcripts, trial transcripts, and deposition
               transcripts must be abstracted, even if they are an exhibit to a motion or other paper.
                                    Cite as 2015 Ark. 125

              Exhibits (other than transcripts) shall not be abstracted. Instead, material
              exhibits shall be copied and placed in the addendum. If an exhibit referred to
              in the abstract is in the addendum, then the abstract shall include a reference to
              the addendum page where the exhibit appears.

Ark. Sup. Ct. R. 4-2(a)(5)(A) (emphasis added).

       While Houghton has included a transcript of the prosecutor’s opening statement in her

addendum, she has failed to abstract any portion of that transcript. The transcript was

appended to her petition for Rule 37 relief. The material in the transcript was the basis for

Houghton’s request for Rule 37 relief. Thus, the transcript material is essential for this court

to decide the issues on appeal, and our rules require such material to be abstracted.

       Due to Houghton’s failure to comply with our rule concerning abstracting, we order

Houghton to file a substituted brief, curing the deficiencies in the abstract within fifteen days

from the date of entry of this order pursuant to Rule 4-2(b)(3). After service of the

substituted brief, the State shall have the opportunity to file a responsive brief in the time

prescribed by the supreme court clerk, or it may choose to rely on the brief previously filed

in this appeal. While we have noted the above-mentioned deficiency, we encourage

Houghton’s counsel to review Rule 4-2 in its entirety as it relates to the abstract and

addendum

       Rebriefing ordered.

       Ernie Witt, for appellant.

       Dustin McDaniel, Att’y Gen., by: Rebecca Kane, Ass’t Att’y Gen., for appellee.




                                               2